Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 51-52 in the reply filed on 02 August 2021 is acknowledged.  Claims 43-50 and 53-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01 May 2019 and 03 December 2019 have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 51-52 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by US 2014/0144795 to Krieger et al. (“Krieger”), as evidenced by Fabric Testing; Fabric Chemical Testing; Q. Fan; 2008, Pages 125-147; ISBN 9781845692971; https://doi.org/10.1533/9781845695064.125; accessed at https://www.sciencedirect.com/science/article/pii/B978184569297150005X; (“Fan”)
	With regard to Claim 51, Krieger teaches a fabric substrate with a removable pattern of polyvinyl alcohol having a high degree of hydrolysis disposed thereon (see Abstract; ¶¶ [0010], [0028], [0032]).  Polyvinyl alcohol is indicated by the instant Specification as an ideal posing agent (see ¶ [0031] a filed).  Fan teaches that polyvinyl alcohol with a high degree of hydrolysis is dissolvable in water at >80°C (see Pg. 134).
	With regard to Claim 52, Krieger teaches disposing polyvinyl alcohol in the shape of any design or pattern (see ¶ [0010]).  That is, Krieger teaches a non-uniform application of posing agent to an article of fabric.  Accordingly, any untreated areas would be amenable to bending as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736.  The examiner can normally be reached on 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715